The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
	Claims 1-20 are pending. Claims 1, 6-8, 13-15 and 20 are amended. Claims 21 and 22 are canceled. Claims 1-20 are pending.

Response to Arguments
	Applicant’s arguments with regard to the 101 rejection have been considered but are not persuasive.
	Applicant argues:
Applicants amended the claims to add limitations that further integrated
the alleged idea into a practical application by amending the claims to include specific timing mechanisms similar to those making the claims patent eligible in Ex Parte Smith, et al.
The examiner disagrees. The “timing mechanisms” of the present claims are not associated with the initiation of a “timer” as in Ex Parte Smith, et. al. but merely disclose that dertain actions take place before or after other actions, i.e., the limitations disclose a sequence and not timing mechanisms.
In any event, Applicants' claims are patent eligible under step 2B of the Alice/Mayo analysis because they recite additional elements that amount to "significantly more than the judicial exception.". The Examiner cites an article from the Encyclopedia of Small Business which discusses the direct public offering (DPO). The article describes the DPO as "a financial tool that enables a company to issue stock directly to investors - without using a broker or underwriter as an intermediary - and avoid many of the costs associated with 'going public' through an initial public offering (IPO)." The DPO, however, is not a well-known, routine or conventional type of offering by which companies issue collateralized debt securities. Section 132 Declaration ¶ 6. Nor does the article suggest that it is. On the contrary, it describes the DPO as a financial tool that enables a company to issue stock - which is not a collateralized debt security.
The reference on DPOs states the following on page 1:
DPOs first became available to small businesses in 1976, but they only gained popularity beginning in 1989, when the rules were simplified. In 1992, the SEC established its Small Business Initiatives program, which eliminated even more of the barriers that had limited the ability of small companies to raise capital by selling stock. Another factor that has boosted the use of direct public offerings in recent years is the Internet. In fact, an estimated 200 small companies went public in the latter half of the 1990s via this route, either by offering stock online directly through their own Internet sites or by listing with one of several online DPO forums.
	By the above the examiner asserts that DPOs are indeed conventional. Nevertheless, the aspects of the invention being argued are part of the abstract idea and by default cannot be significantly more and so the argument is moot.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to the sale of collateralized financial instruments as evidenced by the limitations of the independent claims which recite;
Claim 1: A computer-implemented method for issuing collateralized securities, the method comprising:
	storing in one or more databases: 
(a) offering information for one or more public offerings of collateralized debt securities made by an issuer of the collateralized debt securities, wherein each of the one or more public offerings of collateralized debt securities is registered, wherein the issuer is a publicly traded company, and wherein the offering information for each of the one or more public offerings includes: 
(i) a prospectus for the public offering;
(ii) payment terms of a loan associated with the collateralized debt security and a description of collateral for securing the loan; 
(iii) a minimum increment set by the issuer for the purchase price of a unit of the collateralized debt security; 
(iv) a bidding period set by the issuer for retail investors to place an order to purchase the collateralized debt security directly from the issuer; 
(v,) a status of the offering of the collateralized debt security; and 
(vi) a current percentage funded of the offering of the collateralized debt security; and 
(b) account information for an investment account for each of one or more retail investors, wherein the account information for each of the one or more retail investors includes the amount of funds available in the account; 
displaying on a website the offering information for each of the one or more public offerings of collateralized securities that are available for purchase directly from the issuer by the one or more retail investors; 
with the website, receiving from one of the one or more retail investors an order for purchase of the debt security directly from the issuer without the involvement of a middleman and in an amount of at least the minimum increment; 
with a securities management application program in communication with the one or more databases: 
after receiving the order for purchase of the debt security, 
(i) placing the order for purchase of the debt security if it is made before the bidding period expires and before the offering of the collateralized debt security has been fully funded; 
(ii) reducing the amount of available funds in the retail investor's investment account by the purchase price for the order; 
(iv) automatically updating the current percentage funded of the security offering based on the order from the retail investor; and 
(v) allowing the retail investor to withdraw the order for purchase of the debt security via the website before the bidding period expires; 
after the bidding period expires: 
(a) issuing the security via the website as an uncertificated security; and 
(b) causing funds to be transferred from available funds in the investment account of the retail investor to pay for the order for purchase of the debt security; and 
after the debt security is issued, causing the website to display the status of the security as issued.

Claim 8. A computer-implemented method for issuing collateralized securities, the method comprising:
	storing in one or more databases: 
offering information associated with one or more public offerings of collateralized debt securities made by an issuer of the collateralized debt securities, wherein each of the public offerings of the collateralized debt securities is registered, wherein the issuer is a publicly traded company, and wherein the offering information for each of the one or more public offerings includes: 
a prospectus for the public offering; 
payment terms of a loan associated with the collateralized debt security and a description of collateral for securing the loan and wherein the collateral is to be used by the issuer of the debt security in its business, 4
a minimum increment set by the issuer for the purchase price of a unit the collateralized debt security; 
a bidding period set by the issuer for retail investors to place an order to purchase the collateralized debt security directly from the issuer; 
a status of the offering of the collateralized debt security; and 
a current percentage funded of the offering of the collateralized debt security; and 
account information for an investment account for each of one or more retail investors, wherein the account information for each of the one or more retail investors includes the amount of funds available in the account; 
displaying on a website the offering information for each of the one or more public offerings of collateralized securities that are available for purchase directly from the issuer by the one or more retail investors; 
with the website, receiving from one of the one or more retail investors an order for purchase of the collateralized debt security directly from the issuer;
with a securities management application program in communication with the one or more databases: 
after receiving the order for purchase of the debt security, 
placing the order for purchase of the debt security if it is made before the bidding period expires and before the offering of the collateralized debt security has been fully funded; 
reducing the amount of available funds in the retail investor's investment account by the purchase price for the order; 
automatically updating the current percentage funded of the security offering based on the order from the retail investor; and 
allowing the retail investor to withdraw the order for purchase of the debt security via the website before the bidding period expires; 
after the bidding period expires: 
(c) issuing the security via the website; and 
5(d) causing funds to be transferred from available funds in the investment account of the retail investor to pay for the order for purchase of the debt security without the involvement of a third-party underwriter, investment banker, broker or dealer.

Claim 15: A system for issuing collateralized securities, the system comprising: 
one or more databases operative to store offering information for one or more public offering of collateralized debt securities made by an issuer of the debt security and to store account information for an investment account for each of one or more retail investors, wherein the debt security is registered, wherein the issuer is a publicly traded company, and:  
wherein the offering information for each of the one or more public offerings includes:  
(i) a prospectus for the public offering; 
6(ii) payment terms of a loan associated with the collateralized debt security and a description of collateral for securing the loan, wherein the collateral includes tangible assets to be used by the issuer of the debt security in its business; 
(iii) a minimum increment set by the issuer for the purchase price of a unit of the of the collateralized debt security; 
(iv) a bidding period set by the issuer for retail investors to place an order to purchase the collateralized debt security directly from the issuer; 
a status of the offering of the collateralized debt security; and 
a current percentage funded of the offering of the collateralized debt security; and 
wherein the account information for each of the one or more retail investors includes the amount of funds available in the account;  
an output component operative to display via a computer network offering information for each of the one or more public offerings of collateralized securities that are available for purchase directly from the issuer by the one or more retail investors; 
an input component operative to receive from one of the one or more retail investors an order for purchase of the collateralized debt security directly from the issuer without the involvement of a middleman and in an amount of at least the minimum increment; and 
a processor operative with the one or more databases to: 
place the received order for purchase of the debt security if it is made before the bidding period expires and before the offering of the collateralized debt security has been fully funded; 
reduce the amount of available funds in the retail investor's investment account by the purchase price for the order; 
automatically update the current percentage funded of the security offering based on the order from the retail investor; 
allow the retail investor to withdraw the order for purchase of the debt security via the website before the bidding period expires; and 7
after the bidding period expires: 
(a) issue the security; and 
(b) cause funds to be transferred from available funds in the investment account of the retail investor to pay for the order for purchase of the debt security, 
issue the collateralized debt security without the involvement of a third-party underwriter, investment banker, broker or dealer and in an amount of at least the minimum increment, including being operative to:

	The abstract idea, as underlined, is related to certain methods of organizing human activity, fundamental economic practices or principles.
	The abstract idea is similar to that of Trading Technoligies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019) where the abstract idea was determined to be “placing an order based on displayed market information”.
	
	Regarding step 2A, prong two: The website, database, securities management application program, an output component, input component and processor merely add the words “apply it” to the abstract idea. These elements are generically recited and therefore do not integrate the claims into a practical application. Storing the offering information and the account information and displaying the status of the security at issue are insignificant extra-solution activity, i.e., activities incidental  to the primary process and includes both pre-solution and post-solution activity such as data gathering activity and outputting of reports per MPEP 2106.05(g).
Allowing the retail investor to withdraw the order for purchase of the debt security via the website before the bidding period expires is not a meaningful limitation as it is not positively recited, i.e., the limitation is optional as the investor may or not withdraw the order. Nevertheless, the even if positively recited the limitation would still not be meaningful as it does not improve the functioning of a computer, or any other technology or technical field, apply the abstract idea with a particular machine, effect a transformation or reduction of a particular article to a different state or thing or apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.
	Regarding Step 2B the additional elements are similarly analyzed as in step 2A. 
The additional limitation of allowing an investor to cancel an order before the bidding time expires is well-understood, routine and conventional per Reid – 2009/0024512 – Order Routing System and Method Incorporating Dark Pools, para. 0024 - The financial instrument order may include other parameters known in the art, such as an execution time for the order or a cancellation time for any remaining portion of the order.
Storing the offering information and the account information and displaying the status of the security are insignificant extra-solution activity as explained above.
The dependent claims merely narrow the abstract idea by describing the particular collateral, the minimum investment and the number of units of the security to be sold but similarly are not indicative of a practical application or are significantly more because they do not improve the functioning of a computer, technology or technical field, use a particular machine, effect a transformation or apply the abstract idea in some meaningful way because these are also insignificant extra-solution activity per MPEP 2106.05(g). 




Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694